Title: To James Madison from the Governor of Virginia, 7 July 1790
From: Governor of Virginia,Randolph, Beverley
To: Madison, James


Gentlemen,
Richmond July 7th. 1790.
I take the liberty to recommend to your Attention the inclosed certificate respecting the situation of the Lead Mines in this State. A Manufactory of that very necessary Article is now established in this City and seems to promise great advantage to the United States should it meet with the support and encouragement of the General Government.
The proprietors of it will be satisfied with a small duty being laid upon Manufactured Lead. I have &c.
Beverley Randolph.
